IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 114,836

                                In the Matter of KERRY DALE HOLYOAK,
                                               Respondent.

                          ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed June 10, 2016. Indefinite suspension.


        Kate F. Baird, Deputy Disciplinary Administrator, argued the cause, and Alexander M. Walzcak,
Deputy Disciplinary Administrator, and Stanton A. Hazlett, Disciplinary Administrator, were on the formal
complaint for the petitioner.


        Kerry Dale Holyoak, respondent, argued the cause pro se.


        Per Curiam: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Kerry Dale Holyoak, of Leawood, an
attorney admitted to the practice of law in Kansas in 1989.


        On March 23, 2015, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent filed an answer on April 9, 2015. A hearing was held
on the complaint before a panel of the Kansas Board for Discipline of Attorneys on
July 1, 2015, where the respondent was present and was represented by counsel. The
hearing panel determined that respondent violated KRPC 5.4(d) (2015 Kan. Ct. R. Annot.
639) (professional independence of a lawyer); 7.1(a) (2015 Kan. Ct. R. Annot. 653)
(communications concerning a lawyer's services); 8.4(c) (2015 Kan. Ct. R. Annot. 672)



                                                    1
(engaging in conduct involving misrepresentation); and 8.4(g) (2015 Kan. Ct. R. Annot.
672) (engaging in conduct adversely reflecting on lawyer's fitness to practice law).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                        "Findings of Fact


               ....


               "8.     Wilson County Holdings, LLC (WCH), a subsidiary of Stranded Oil
       Resources Corporation based in Austin, Texas, developed a project to revitalize an
       oil field located in Fredonia, Kansas. To carry out the project, they sought to
       purchase mineral rights within the City of Fredonia from individual lot owners,
       based on the size of each lot.


               "9.     On January 30, 2013, Donald Missey, Project Manager for WCH,
       sent the respondent and his wife an offer to purchase the mineral rights associated
       with his residential property and commercial property. The total mineral purchase
       price for the respondent's two properties totaled $938.52.


               "10.    On February 1, 2013, the respondent and his wife, Kerry I. Holyoak,
       sent Mr. Missey a letter rejecting WCH's offer. The respondent and his wife made a
       counter offer. The offer to lease their mineral rights for an annual payment of
       $34,450 plus .689% of revenues in excess of $5,000,000 annually. In addition, the
       respondent's letter provided:


               'To date we have chosen not to share our research, data or any
               information related to this offer with anyone. We recognize the
               sensitivity of such a proposal and would agree to sign a
               confidentiality and non-disclosure agreement. This counterproposal
               is valid until 5:00 PM on Friday, February 15, 2013.'
                                                   2
        "11.    On February 12, 2013, Mr. Missey responded to the respondent's
offer. Mr. Missey told the respondent that he had passed their offer on to their
management team for evaluation. It appears that WCH did not accept or reject the
respondent's counter offer during the time allotted.


        "12.    On April 29, 2013, the respondent and his wife wrote to Mr. Missey
again. In that correspondence, they clearly stated they were only willing to consider
leasing their mineral rights. They made a new offer. According to their April 29,
2013, letter, they were willing to accept a lease signing bonus of $35,156.25 plus
annual royalties of 3/16 for their relative portion of the pooled units [(gross revenue
x .1875) x .05]. In addition to making an additional offer, the respondent and his
wife posed a number of detailed questions regarding the project to Mr. Missey at
that time.


        "13.    On May 17, 2013, Mr. Missey wrote to the respondent and his wife
and rejected their latest offer. Through Mr. Missey, WCH made another proposal to
the respondent and his wife.


        "14.    On June 3, 2013, the respondent and his wife made a verbal
presentation to the mayor and commissioners of Fredonia at the regularly scheduled
City Council meeting. They expressed their concerns about the mineral rights of the
residents of Fredonia, Kansas, related to the project being conducted by WCH.


        "15.    On August 5, 2013, the respondent and his wife wrote to the
Fredonia, Kansas, City Manager and Mr. Missey. The respondent provided a
proposed franchise agreement. According to the respondent, he and his wife
'discussed this proposed franchise agreement with numerous citizens' who were
'willing to sign a petition or vote in a special election.' Also according to the
respondent, the proposed franchise agreement sought to accomplish the following:


        '1.     Pool the mineral rights of the residents of the entire city [sic]
                of Fredonia, Kansas;

                                            3
       '2.     Authorize a lease of said mineral rights to Wilson County
               Holdings, LLC for the purpose of horizontally drilling under
               the city [sic] for the exploration and production of oil and gas
               minerals;


       '3.     Require Wilson County Holdings, LLC to compensate each
               landowner their proportionate share of a 3/16 royalty on
               production of all gas and oil gross revenues;


       '4.     Require Wilson County Holdings, LLC to properly survey the
               entire city [sic] of Fredonia in order to accurately determine
               the square footage allocation of each parcel owner, in an
               effort to illustrate an accurate representation of the mineral
               owner's percentage of the overall pool, for future
               compensation purposes;


       '5.     Establish procedures for responding to emergencies;


       '6.     Require specific performance from Wilson County Holdings,
               LLC whenever there is an incident of damage reported that
               has been caused by their drilling and exploration activities;


       '7.     Revert ownership of mineral rights that have been sold to
               Wilson County Holdings during the period January 2011 to
               date, to the original surface owner, and treat payments made
               for said sales, as advances on future royalties.'


       "16.    On May 16, 2014, the respondent and his wife wrote to WCH. In the
letter, the respondent and his wife indicated that they had reconsidered their position
and would agree to sell the mineral rights associated with their residential property
to WCH. However, they indicated their interest in selling the mineral rights was
contingent upon WCH purchasing their home at a price of $250,000 plus moving

                                           4
expenses. The respondent and his wife indicated that they were only interested in
leasing the mineral rights associated with their commercial property.


       "17.    On May 29, 2014, Bill Metzler met with the respondent and his wife
at their residence. The respondent and his wife told Mr. Metzler that if WCH would
pay them $1.9 million, they would agree not to pursue any legal action against WCH
due to its underground drilling project. To memorialize that agreement, the
respondent and his wife presented Mr. Metzler with a 'Covenant Not to Sue' and
'Purchase Contract.'


       "18.    Also during that meeting, the respondent and his wife made oral
statements and representations concerning the transactions proposed. Mr. Metzler
memorialized the respondent's statement in the form of an affidavit, which provided
as follows:


       'a.     Kerry Dale Holyoak is legal counsel to 50 local landowner
               clients who have engaged him "to bring the company down"
               and "stop the project";


       'b.     The Holyoaks prefer to enroll their children in private school
               and relocate Kerry Dale Holyoaks' [sic] law practice in
               Kansas City but need WCH's help [sic] finance that move;


       'c.     In exchange for payment of $1.9 million the Holyoaks would
               agree to leave the town "quickly and quietly";


       'd.     The $1.9 million dollar [sic] payment to KWADCO, a
               Bahamas Corporation, via an offshore wire to an unidentified
               account at the Royal Bank of Canada;


       'e.     The landowners opposed to WCH will not do anything if the
               Holyoaks "don't take the lead for them"; and


                                          5
        'f.     The Holyoaks will only sign the covenant not to sue if WCH
                purchases Kerry Dale Holyoak's law practice in addition to
                the Holyoaks' mineral rights and house, and if WCH refuses,
                then the Holyoaks will commute from Kansas City to ensure
                its allies "stand and fight" against WCH.'


The respondent later explained that he was not attempting to sell his law practice.
Rather, he agreed to sell his property and in order to value the property, he took into
account the value of his law practice.


        "19.    The 'Covenant Not to Sue' prepared by the respondent and given to
Mr. Metzler provides as follows:


                             'COVENANT NOT TO SUE


        'THIS Agreement made and entered this _____day of ____________,
        2014, by and between Kerry Dale Holyoak and Kerry Irene Holyoak,
        a married couple (hereinafter referred to as PLAINTIFFS), located at
        530 N. 10th Street, Fredonia, KS 66736 and Wilson County
        Holdings, and Stranded Oil (hereinafter referred to as
        DEFENDANTS), located at 1135 N 15th St., Fredonia, KS 66736.


        'In exchange for the complete compliance of all terms of the
        PURCHASE CONTRACT for the sale of all real estate owned by the
        PLAINTIFFS within Wilson County, Kansas, plus the cost of
        professional movers, and additional consideration in the amount of
        $____________ (_________millions) paid to (KWADCO, a Bahamas
        Corporation) the chosen entity to receive compensation for and on behalf
        of Kerry Dale Holyoak and Kerry Irene Holyoak, by Wilson County
        Holdings. (Funds to be paid by wire transfer to the Royal Bank of
        Canada, Account No. ________________.)




                                            6
'WITNESSETH:


           '1.   PLAINTIFFS, have a cause of action against
DEFENDANTS for fraud and misrepresentation with regard to the
manner in which DEFENDANTS coerced mineral purchases and mineral
leases from the residents within the city limits of Fredonia, Kansas.


           '2.   PLAINTIFFS understand that should they initiate a
lawsuit against DEFENDANTS for their claims it would cause no less
than fifty additional plaintiffs to come forward and file similar lawsuits
for similar claims. The potential number of plaintiffs could escalate to as
many as have sold or leased their mineral rights to DEFENDANTS
under false pretenses, thereby constituting grounds for a class action
lawsuit.


           '3.   PLAINTIFFS agree not to initiate or participate in any
lawsuit or action against DEFENDANTS as counsel, co-counsel, local
counsel, witness, plaintiff, party, or otherwise, with regard to any and all
of the business activities of DEFENDANTS, within the region of Wilson
County, Kansas.


           '4.   PLAINTIFFS further agree not to participate in any legal
action against DEFENDANTS at any point in the future, as pertaining to
the operations of DEFENDANTS in Wilson County, Kansas.


           '5.   PLAINTIFFS agree not to provide any legal advice to
anyone seeking information about DEFENDANTS and/or their business
operations.


 'NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT


           '1.   PLAINTIFFS agree to permanently dispose of any
and all documentation, records, recordings, witness statements,

                                     7
personal contact information for potential litigants, research and all
other forms of discovery as it pertains to evidence which could be
used against DEFENDANTS in a lawsuit of any nature.


        '2.     PLAINTIFFS agree to relocate their family and
business a distance of not less than 75 miles away from Fredonia,
Kansas.


        '3.     PLAINTIFFS agree not to return to Fredonia, Kansas,
except to engage in contacts or business unrelated to potential
litigation against DEFENDANTS.


        '4.     DEFENDANTS agree to assist PLAINTIFFS with
their move by covering the cost of a professional moving company to
assist the parties in moving their personal belongings from their
home, their office building and their storage unit and relocating them
to a new home more than 75 miles away.


        '5.     PLAINTIFFS and DEFENDANTS agree not to
disclose any of the terms of this agreement. If either party discusses
the terms of this agreement, the offending party will bear the burden
of the cost of any litigation including reimbursement of attorney fees
and expenses for the non-offending party.


        '6.     Time is of the essence in this agreement. If
DEFENDANTS fail to complete and comply with the terms of this
agreement by the _____ day of _______________, 2014, then neither
party shall be bound by the terms of this agreement and
PLAINTIFFS will be free to engage in litigation against
DEFENDANTS regarding the extraction of minerals from the city
[sic] of Fredonia or from any other location and may do so as parties,
witnesses, legal counsel and/or support staff or in any other manner
for any entity or entities engaged in litigation against

                                    8
       DEFENDANTS or any discussion of or exposure of the actions of
       DEFENDANTS.


               '7.        Bill Metzler, as agent for DEFENDANTS has
       complete authority to enter into this agreement on behalf of
       DEFENDANTS and bind the DEFENDANTS to all terms thereof.


               '8.        This covenant does not indicate the guilt or innocence
       of either party.


       'This document is the only covenant between PLAINTIFFS and
       DEFENDANTS regarding litigation against DEFENDANTS, and any
       statements or provisions made by either party that are not contained
       in this document are neither valid nor binding.'


       "20.    The 'Purchase Contract' prepared by the respondent provided as
follows:


                               'PURCHASE CONTRACT


       'THIS CONTRACT made and entered into this _______ day of
       ____________, 2014, by and between KERRY DALE HOLYOAK
       and KERRY IRENE HOLYOAK, a married couple, of Wilson
       County, Kansas, (hereinafter called "Sellers"), and
       _______________________ as agent for WILSON COUNTY
       HOLDINGS/STRANDED OIL, a corporate entity of
       ________________________, (hereinafter called "Purchaser")


       'WITNESSETH:


               '1.        Sellers agree to sell and convey to Purchaser and
       Purchaser agrees to buy and to pay for the following described real


                                            9
property subject to compliance with the following terms and
conditions as set forth herein:


        Lots Eleven (11) and Twelve (12), Block Six (6),
        Hamilton's Addition to the City of Fredonia
        (commonly known as the residence located at 530 N.
        10th Street, Fredonia, Kansas 66736)


        Beginning at the Southwest corner of Lot One (1),
        Block Fifteen (15), City of Fredonia, thence North
        60.36 feet, thence East 34.3 feet, thence South 23.06
        feet, thence West 8.7 feet, thence South 7.6 feet,
        thence West 5 feet; thence South 29.7 feet, thence
        West 20.6 feet to the point of beginning. (commonly
        known as the office building located at 521 Madison
        Street, Fredonia, Kansas 66736)


        '2.     Sellers are the owners of said real property and are
not engaged in and have not previously engaged in any litigation
which may impact their ownership or control of said property. Sellers
have not entered into any other agreements which may impact their
ownership or control of said property and have not incurred expenses
against and have not suffered any liens to be held against the real
property. In the event that any of the conditions set forth in this
paragraph have been broken, this transaction shall become void and
the purchase funds shall be immediately refunded to Purchaser.


        '3.     Purchaser shall pay to Sellers the purchase price of
$__________ to be made in one earnest money payment of
$10,000.00 plus a lump sum payment of $__________ payable to
Sellers as the price of the real property and mineral rights plus
$__________ for the Sellers' moving expenses by a commercial
moving company.

                                   10
                  '4.     Sellers shall have thirty (30) days to remove all
          unattached items of personal property and vacate the residence and
          the office building and deliver all keys to Purchaser.


                  '5.     Sellers agree to deliver and Purchaser agrees to
          accept the property in its present condition with all attachments and
          Sellers agree to provide a Warrant [sic] Deed to Purchaser.


                  '6.     All taxes and assessments against the property prior
          to the date of this agreement and for prior years shall be paid by
          Sellers. Purchaser shall be responsible for all taxes and assessments
          coming due from the date of this agreement forward.


                  '7.     The sale of said real property shall also include the
          transfer of all Sellers' mineral rights. Sellers are the owners of said
          mineral rights and are not engaged in and have not previously
          engaged in any litigation which may impact their ownership or
          control of said mineral rights. Sellers have not entered into any other
          agreements which may impact their ownership or control of said
          mineral rights, have not incurred expenses against and have not
          suffered any liens to be held against said mineral rights. In the event
          that any of the conditions set forth in this paragraph have been
          broken, this transaction shall become void and the purchase funds
          shall be immediately refunded to Purchaser.


                  '8.     ______________________________, as agent for
          Purchaser has complete authority to enter into this agreement on
          behalf of Purchaser and bind Purchaser to all terms thereof.'


          "21.    On June 4, 2014, Mr. Metzler sent an email to the respondent. At that
time, Mr. Metzler informed the respondent that their May, 2014, proposal was under
review.

                                             11
        "22.    The next day, June 5, 2014, the respondent and his wife replied to
Mr. Metzler's email message. The respondent and his wife, as a courtesy, informed
Mr. Metzler that it was their intention to file a written protest to WCH's petition to
the KCC requesting an Order Granting Exception from Casing and Completion
Requirements. The respondent and his wife also informed Mr. Metzler that they
planned to appear at the hearing set for June 16, 2014, and provide testimony and
evidence in support of their concerns. The respondent and his wife set a deadline of
June 6, 2014.


        "23.    On June 6, 2014, Jonathan Rosen, outside compliance counsel for
WCH wrote to the respondent and his wife regarding serious concerns about the
May, 2014, offer. Mr. Rosen stated:


        'We have serious concerns about your proposed and uninvited
        scheme to receive an exorbitant offshore wire to a nominee account
        in exchange for a series of tainted inducements, including the honest
        services of a licensed attorney and an illicit competitive advantage.'


Mr. Rosen included in his correspondence the oral statements made by the
respondent as recorded by Mr. Metzler in his affidavit.


        "24.    Mr. Rosen also stated:


        'I specifically note that these representations and assertions are
        memorialized and/or corroborated by the proposed covenant not to
        sue and purchase contract, which you gave to WCH in support of the
        "offer" on May 29, 2014.


        'We have reviewed these facts and, as a former federal and state
        prosecutor, I believe your scheme implicates significant ethical and
        legal concerns.


                                           12
'First, we have concerns that your proposal betrays Mr. Holyoak's
ethical and fiduciary obligations as a licensed attorney.


'Second, you rely on an illicit competitive advantage in an attempt to
coerce payment from WCH. Wholly independent of Mr. Holyoak's
status as a licensed fiduciary, you purport to be civic leaders who
exert influence over a significant number of local landowners. You
condition your uninvited promise to abandon these followers and, in
your opinion, facilitate the success of WCH's project, only if WCH
purchases your business location in addition to your mineral rights
and home. Your bad faith implicates state and federal criminal law.
See, e.g., K.S.A. 21-6501 (defining extortion, in part, as an act which
causes "the competition of the person from whom the payment is
demanded, solicited or received to be diminished or eliminated.").
See also 18 U.S.C. § 1343 (wire fraud).


'Third, your scheme structures an offshore transaction to a Bahamas
shell corporation in an apparent effort to conceal your beneficial
interest in any ill-gotten gains. Despite your ready access to local
banks, your covenant not to sue requires an offshore wire to a
nominee account maintained by a Bahamas corporation, KWADCO.
WCH has absolutely no information on the offshore account, the
nominee corporation or your compliance with criminal laws
requiring that you disclose to the Internal Revenue Service your
financial interest or signature authority over such offshore accounts.
Moreover, you demanded this specific manner of payment in full
knowledge that WCH's prior offer, dated January 30, 2013,
specifically identified that payment would be made via a domestic
bank draft payable to you individually.


'Fourth, the desperation conveyed with the "offer" is further evidence
of bad faith. As reflected by your inability to marshal any support for
your bogus claims against WCH and purported plan at the Fredonia

                                  13
City Commission in June 2013, Mr. Holyoak's public masquerade as
a citizen attorney general has failed. This is further demonstrated by
WCH's past and continuing success in partnering with landowners to
support the project. While WCH does not begrudge any prospective
seller's good faith effort to maximize his or her self-interest, we
strenuously object to using illicit means to achieve your personal
ambition.


'Further, yesterday we received additional evidence of your attempt
to coerce the elicit [sic] payment in the form of your June 5, 2014 e-
mail to Mr. Bill Metzler of WCH concerning the Kansas Corporation
Commission ("KCC"). In that e-mail, you make the further offer to
"forego filing the objection or intervening in any KCC proceedings
now or in the future" if WCH pays you the $1.9 million demanded
prior to the expiration of the protest period for WCH's applications
for exceptions to the KCC. This is further evidence of your
continuing practice of bad faith with respect to the project.


'As a good corporate actor in a highly regulated marketplace, WCH
has zero tolerance for unethical and illegal conduct. Over the past 18
months, WCH has engaged in a fully transparent process to
successfully purchase mineral rights from a substantial number of
landowners. WCH remains interested in acquiring such rights at a
fair market value, but WCH has never and will never condone or
participate in any instance of fraud, extortion or other such matters.


'Please provide your response directly to me concerning the serious
items no later than June20, [sic] 2014 so that we may continue our
review of these issues along with considerations of duties or
obligations to disclose all relevant facts to appropriate enforcement,
regulatory and licensing authorities.'




                                   14
       "25.    In a letter also dated June 6, 2014, the respondent and his wife
responded to Mr. Rosen's letter. The Holyoaks' letter provides:


               'We are in receipt of your letter dated June 6, 2014, wherein
       you have grossly mischaracterized and misunderstood not only our
       "offer" but also our intentions. We accept your letter as WCH's
       refusal of our offer to settle.


               'It is my understanding that MORRIS, LAING, EVANS,
       BROCK & KENNEDY, CHARTERED of Wichita, Kansas is counsel
       of record for WCH in the KCC administrative proceedings. As a
       matter of courtesy, we are including a copy of our protest to the
       KCC.


               'You have characterized our request for an "exorbitant
       offshore wire" as though it is some sort of extortion. To be clear, our
       interests are tied up in real estate and business interests within and
       around the city [sic] of Fredonia, Kansas. Our offer is fair and can in
       no way be construed as extortion or illicit or illegal. There is nothing
       illegal about receiving funds in an offshore account. It is called asset
       protection. [Footnote: Neither in his correspondence nor during his
       testimony at the hearing on this matter did the respondent
       satisfactorily explain what he meant by "asset protection."] Your
       assumptions about our relationship with the IRS are also baseless.
       We are honest tax payers. Our "offer" was not tied to some arbitrary
       or fanciful number. These numbers directly relate to the value of our
       lives in Fredonia, Kansas and are based upon the following:


               1.       We have 107-year old Victorian home we
                        value at $250,000 which we have continued to
                        renovate and improve.




                                          15
        2.      We have an office building we value at
                $90,000 which we have also continued to
                renovate and improve.


        3.      We have a small town law practice which
                generates around $330,000 per year in gross
                revenues. We did a simple "business
                valuation" of 5 times gross revenue to arrive
                at the figure of $1,650,000.


        'We do not agree with the practices of Wilson County
Holdings. We have tried to invite their cooperation in protecting the
financial and environmental interests of this community as members
of the community and NOT as legal counsel for anyone. However,
representatives of WCH have regularly refused to grant leases to
small property owners and have offered to purchase mineral rights
for a one-time payment of 4 cents per square foot or, in the
alternative, that the property owners receive nothing. This does not
constitute an "arm's-length" transaction, is not a meeting of the
minds, severely lacks any semblance of good faith negotiation and is
nothing more than an "it's my [sic] or the highway" negotiation. This
seems especially unfair since WCH has been aware of the potential
value of oil production to the land owners from the outset. Only
recently have they granted any leases to a few local small property
owners without whom they could not even run horizontal casings.


        'At no time have I, Kerry D. Holyoak, announced that I am
legal counsel for anyone in any proceeding regarding WCH. My wife
and I are concerned citizens who do not agree with the WCH project
based upon their refusal to deal fairly with small property owners and
their initial promises not to engage in fracking. Our home and our
business are directly affected by the drilling and oil production


                                  16
activities of WCH and we have a right to state our concerns and be
treated fairly.


        'We view our offer as being no different than the farmers who
were fairly compensated with millions of dollars to sell their acreage
and minerals. Owners of large tracts of land have also been fairly
compensated for the value of their minerals by being granted a 3/16
lease. Owners of small tracts of land within the city, such as ours,
have been denied any lease by WCH but are instead offered 4 cents
per square foot to sell all mineral rights in perpetuity. Therefore, we
and other small property owners are being denied fair value for the
pooled minerals under our own land and this is in violation of our
correlative rights and forms part of the basis for our protest, a copy
of which is included for your review.


        'Our business is not a farm, but it is a business with value
nonetheless. We do not wish to live in a town facing potential ruin by
the environmental effects of the WCH project. These environmental
concerns are not imaginary but are evident by the WCH request for
an exception to the industry standard of cementing wall casings and
another exception to allow them to flare gas taken during petroleum
extraction. Based on these concerns, we requested that they consider
purchasing ALL of our interests and not just our real estate and
mineral rights.


        'We did tie this to a request to a Covenant Not to Sue and
Confidentiality [sic] Agreement. We did not do this in any attempt to
extort the company. They have the right to proceed with their project
and we have the right to protest their actions. In fact, we have the
right as citizens to seek redress in administrative and judicial venues
whether we first make an offer to settle or not. We believe that
certain other residents and citizens of the City of Fredonia may also
have valid causes of action for fraud and conversion against Wilson

                                   17
County Holdings. We do not represent them as counsel but we have
met with them in the past as friends, neighbors, and fellow citizens
and we are willing to help other counsel and further actions against
WCH should they want to take action. In the event that we reach a
resolution with WCH, I would be surprised if other citizens choose to
take action.


        'I find it amazing that you choose to use your status to
threaten me with potential state and/or criminal prosecution in an
effort to gain an advantage for your client in a civil matter and then
you choose to characterize my motives as unethical.


        'I also find it amazing that you consider it a violation of the
federal tax code for someone to use an offshore bank account in
order to minimize tax liability.


        'I also find it amazing that you appear to characterize WCH
as some sort of victim of what you characterize as our "scheme" and
fail to see the deceitful manner in which they have dealt with some
citizens in order to obtain mineral rights for much less than fair value
and deny others any recompense at all.


        'You have chosen to call me names and threaten my wife and
I and our livelihood. You characterize our attempt to present a
franchise agreement to the City of Fredonia and WCH as that of a
failed "public masquerade as a citizen attorney general". We did that
on our own time and expense as citizens in [sic] attempt for all of the
small landowners to be treated fairly. The city [sic] was not
interested in such an agreement as they had already received a lease
from WCH. The only response by WCH Representative Don Missey
was "that's interesting." We can see now how that effort would be
repugnant to WCH in their efforts to purchase small land owner's
mineral rights for a pittance and not share with the small landowners

                                   18
       the real financial benefits of pumping the oil from underneath their
       properties.


               'Nevertheless we are also mediators and we saw an
       opportunity to resolve our complaints without litigation. It is a
       completely normal practice to make such types of agreements in
       business as we have proposed.


               'Based upon your rather demeaning and caustic letter, it
       appears that WCH is not as interested in reaching any kind of
       resolution with us as they are in using your position as a former
       federal prosecutor to intimidate and frighten us from exercising our
       rights as private citizens and from attempting to negotiate a
       settlement.


               'It was and continues to be our good faith intention to offer
       WCH an opportunity to avoid litigation and resolve this and future
       matters.


               'Should you have any questions, please feel free to contact
       this office.


       "26.    On July 8, 2014, Jonathan A. Schlatter and Douglas S. Laird filed a
complaint against the respondent.


       "27.    The respondent's law practice was established as a limited liability
company with the Kansas Secretary of State's office. As of June 6, 2014, the
respondent listed his wife, Kerry I. Holyoak, as an owner of his law firm. The
respondent's wife is not an attorney. The respondent has since corrected this
problem.


       "28.    The respondent has a website which advertises his legal services. As
of June 12, 2014, the respondent's website also featured his wife's services as a

                                          19
mediator. It was unclear from a review of the respondent's website whether the
respondent's wife was also an attorney practicing law in the respondent's firm. The
respondent has since removed references to his wife from his website.


                                 "Conclusions of Law


        "29.    In the formal complaint, Mr. Walczak included specific rules which
he alleged the respondent violated. In deliberating this matter, in addition to the
rules alleged in the formal complaint, the hearing panel considered whether the
respondent violated two additional rules: KRPC 5.3(b) and KRPC 8.4(g).


        "30.    It is appropriate to consider violations not specifically included in the
formal complaint under certain circumstances. The law in this regard was thoroughly
examined in State v. Caenen, 235 Kan. 451, 681 P.2d 639 (1984), as follows:


                'Supreme Court Rule 211(b) (232 Kan. clxvi), requires the
        formal complaint in a disciplinary proceeding to be sufficiently clear
        and specific to inform the respondent of the alleged misconduct.


                'The seminal decision regarding the applicability of the due
        process clause to lawyer disciplinary proceedings is found in In re
        Ruffalo, 390 U.S. 544, 88 S. Ct. 1222, 20 L. Ed. 2d 117, reh. denied
        391 U.S. 961, 88 S. Ct. 1833, 20 L. Ed. 2d 874 (1968). There the
        United States Supreme Court held that a lawyer charged with
        misconduct in lawyer disciplinary proceedings is entitled to
        procedural due process, and that due process includes fair notice of
        the charges sufficient to inform and provide a meaningful
        opportunity for explanation and defense.


                'Decisions subsequent to Ruffalo have refined the concept of
        due process as it applies to lawyer disciplinary hearings, and suggest
        that the notice to be provided be more in the nature of that provided
        in civil cases. The weight of authority appears to be that, unlike due

                                           20
        process provided in criminal actions, there are no stringent or
        technical requirements in setting forth allegations or descriptions of
        alleged offenses. . . . Due process requires only that the charges must
        be sufficiently clear and specific to inform the attorney of the
        misconduct charged, but the state is not required to plead specific
        rules, since it is the factual allegations against which the attorney
        must defend. . . . However, if specific rules are pled, the state is
        thereafter limited to such specific offenses. . . .


                'Subsequent to the Ruffalo decision, the due process
        requirements in lawyer disciplinary proceedings have been given
        exhaustive treatment by this court. In State v. Turner, 217 Kan. 574,
        538 P.2d 966 (1975), 87 A.L.R. 3d 337, the court summarized prior
        Kansas and federal precedent on the question, including Ruffalo, and
        held in accordance with established precedent that the state need not
        set forth in its complaint the specific disciplinary rules allegedly
        violated . . . , nor is it required to plead specific allegations of
        misconduct. . . . What is required was simply stated therein:


                "'We must conclude that where the facts in
                connection with the charge are clearly set out in the
                complaint a respondent is put on notice as to what
                ethical violations may arise therefrom. . . .


                "'It is not incumbent on the board to notify the
                respondent of charges of specific acts of misconduct
                as long as proper notice is given of the basic factual
                situation out of which the charges might result.'"
235 Kan. at 458-59 (some citations omitted). Thus, only when the formal complaint
alleges facts that would support findings of violations of additional rules, will
considering additional violations be allowed. The hearing panel will address the
above-stated law with respect to KRPC 5.3(b) and KRPC 8.4(g) separately below.

                                             21
                                        "KRPC 5.3(b)


          "31.     KRPC 5.3(b) provides:


          'With respect to a nonlawyer employed or retained by or associated
          with a lawyer:


          ....


                   '(b)    a lawyer having direct supervisory authority
                   over the nonlawyer shall make reasonable efforts to
                   ensure that the person's conduct is compatible with
                   the professional obligations of the lawyer . . . .'


In this case, the evidence presented at the hearing on this matter clearly established
that the respondent failed to supervise a nonlawyer, his wife, as required by KRPC
5.3(b). The formal complaint, however, is void of sufficient facts to put the
respondent on notice that he may have violated KRPC 5.3(b). As such, the hearing
panel is unable to conclude, based upon Caenen, that the respondent violated KRPC
5.3(b).


                                        "KRPC 5.4(d)


          "32.     KRPC 5.4(d) provides that:


                   'A lawyer shall not practice with or in the form of a
          professional corporation or association authorized to practice law for
          a profit, if:


                   (1)     a nonlawyer owns any interest therein, except
                           that a fiduciary representative of the estate of
                           a lawyer may hold the stock or interest of the

                                              22
                        lawyer for a reasonable time during
                        administration . . . .'


The respondent formed his law practice as a limited liability company. The
respondent's wife, a nonlawyer, was registered as an owner of the company with the
Kansas Secretary of State. The respondent stipulated that he violated KRPC 5.4 in
this regard. As such, based upon the respondent's stipulation and the facts presented,
the hearing panel concludes that the respondent violated KRPC 5.4. (It is worth
repeating, the respondent has resolved this issue.)


                                      "KRPC 7.1(a)


        "33.    Lawyers must not make false or misleading statements about their
services. 'A communication is false or misleading if it . . . contains a material
misrepresentation of fact or law, or omits a fact necessary to make the statement
considered as a whole not materially misleading.' KRPC 7.1. The respondent
stipulated that he violated KRPC 7.1 by including references to his wife and the
mediation services that she provides on his law firm's website. On the website, the
respondent omitted facts which were necessary to make the website considered as a
whole not materially misleading. As such, the hearing panel concludes that the
respondent violated KRPC 7.1.


                                      "KRPC 8.4(c)


        "34.    'It is professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit or misrepresentation.' KRPC 8.4(c). The
respondent misrepresented information when he communicated with Mr. Missey and
Mr. Metzler and when he drafted the covenant not to sue. Specifically, the
respondent claimed that he represented 50 other landowners when he did not. As
such, the hearing panel concludes that the respondent violated KRPC 8.4(c).




                                            23
                                       "KRPC 8.4(g)


          "35.    'It is professional misconduct for a lawyer to . . . engage in any other
conduct that adversely reflects on the lawyer's fitness to practice law.' KRPC 8.4(g).
With regard to KRPC 8.4(g), the disciplinary administrator included sufficient facts
in the formal complaint to warrant consideration of such a violation. Thus, under
Caenen, the hearing panel concludes that it is proper to consider a violation of
KRPC 8.4(g).


          "36.    The respondent engaged in conduct that adversely reflects on his
fitness to practice law. First, the respondent drafted the covenant not to sue. In that
covenant, the respondent included the following provision:


                  '1.      PLAINTIFFS agree to permanently dispose of any
          and all documentation, records, recordings, witness statements,
          personal contact information for potential litigants, research and all
          other forms of discovery as it pertains to evidence which could be
          used against DEFENDANTS in a lawsuit of any nature.'


The respondent's offer to destroy evidence is conduct which adversely refle cts on his
fitness to practice law.


          "37.    Second, the respondent offered to settle his claims by having WCH
wire transfer $1.9 million dollars to an offshore account in the Bahamas. The
respondent stated that he wished to have the money transferred to the offshore
account as a form of 'asset protection.' The respondent, however, denied that he was
attempting to avoid paying taxes on the money. The respondent was unable to offer
any legitimate explanation for 'asset protection.' Based on all the evidence, i t is
reasonable for the hearing panel to conclude that the respondent was attempting to
avoid paying taxes on the money he hoped to get from WCH.


          "38.    Thus, the hearing panel concludes that the respondent violated KRPC
8.4(g).

                                             24
                               "American Bar Association
                         Standards for Imposing Lawyer Sanctions


        "39.    In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the
factors to be considered are the duty violated, the lawyer's mental state, the potential
or actual injury caused by the lawyer's misconduct, and the existence of aggravating
or mitigating factors.


        "40.    Duty Violated. The respondent violated his duty to the public to
maintain his personal integrity. The respondent also violated his duty to the legal
profession.


        "41.    Mental State. The respondent knowingly violated his duties.


        "42.    Injury. As a result of the respondent's misconduct, the respondent
caused actual injury to the legal profession.


        "43.    Aggravating and Mitigating Factors. Aggravating circumstances are
any considerations or factors that may justify an increase in the degree of discipline
to be imposed. In reaching its recommendation for discipline, the hearing panel, in
this case, found the following aggravating factors present:


        "44.    Prior Disciplinary Offenses. The respondent has been previously
disciplined on one occasion. In 1993, the disciplinary administrator informa lly
admonished the respondent for violating the rules requiring diligent representation
and adequate communication.


        "45.    Dishonest or Selfish Motive. The respondent's misconduct was
motivated by dishonesty and selfishness. The respondent sought to use unlawful


                                           25
means to obtain $1.9 million. Accordingly, the hearing panel concludes that the
respondent's misconduct was motivated by dishonesty and selfishness.


         "46.   Multiple Offenses. The respondent committed multiple rule
violations. The respondent violated KRPC 5.4(d), KRPC 7.1(a), KRPC 8.4(c), and
KRPC 8.4(g). Accordingly, the hearing panel concludes that the respondent
committed multiple offenses.


         "47.   Refusal to Acknowledge Wrongful Nature of Conduct. The
respondent stipulated that he violated KRPC 5.4(d) (relating to the ownership of his
law office) and KRPC 7.1(a) (relating to his website). The respondent, however,
refused to admit that he engaged in any misconduct relating to his dealings with
WCH. Accordingly, the hearing panel concludes that the respondent refused to
acknowledge the wrongful nature of his conduct.


         "48.   Substantial Experience in the Practice of Law. The Kansas Supreme
Court admitted the respondent to practice law in the State of Kansas in 1989. At the
time of the misconduct, the respondent has been practicing law for more than 20
years.


         "49.   Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstance present:


         "50.   Remoteness of Prior Offenses. The discipline imposed in 1993 is
remote in character and in time to the misconduct in this case.


         "51.   In addition to the above-cited factors, the hearing panel has
thoroughly examined and considered the following Standards:




                                           26
       '5.11   Disbarment is generally appropriate when:


               ....


               (b)     a lawyer engages in any other intentional
                       conduct involving dishonesty, fraud, deceit,
                       or misrepresentation that seriously adversely
                       reflects on the lawyer's fitness to practice.


       '5.12   Suspension is generally appropriate when a lawyer
               knowingly engages in criminal conduct which does not
               contain the elements listed in Standard 5.11 and that
               seriously adversely reflects on the lawyer's fitness to practice.


       '5.13   Reprimand is generally appropriate when a lawyer knowingly
               engages in any other conduct that involves dishonesty, fraud,
               deceit, or misrepresentation and that adversely reflects on the
               lawyer's fitness to practice law.


       '7.2    Suspension is generally appropriate when a lawyer
               knowingly engages in conduct that is a violation of a duty
               owed as a professional and causes injury or potential injury
               to a client, the public, or the legal system.'


                                  "Recommendation


       "52.    The disciplinary administrator recommended that the respondent be
suspended for a period of 6 months. Counsel for the respondent recommended that
the respondent be permitted to continue to practice and that he be censured by the
Kansas Supreme Court.


       "53.    The respondent engaged in serious misconduct which involved
misrepresentations. Based upon the seriousness of the misconduct, a suspension is

                                           27
       warranted. Accordingly, based upon the findings of fact, conclusions of law, and the
       Standards listed above, the hearing panel unanimously recommends that the
       respondent be suspended for a period of 6 months.


              "54.    Costs are assessed against the respondent in an amount to be certified
       by the Office of the Disciplinary Administrator."


                                          DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
disciplinary panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2015 Kan. Ct. R. Annot. 350).
Clear and convincing evidence is "'evidence that causes the factfinder to believe that "the
truth of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d
610 (2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       Respondent was given adequate notice of the formal complaint, to which he filed
an answer, and adequate notice of the hearing before the panel and the hearing before this
court. The respondent did not file exceptions to the hearing panel's final hearing reports.
As such, the findings of fact are deemed admitted. Supreme Court Rule 212(c) and (d)
(2015 Kan. Ct. R. Annot. 369).


       The evidence before the hearing panel establishes by clear and convincing
evidence the charged misconduct violated KRPC 5.4(d) (2015 Kan. Ct. R. Annot. 639)
(professional independence of a lawyer); 7.1(a) (2015 Kan. Ct. R. Annot. 653)
(communications concerning a lawyer's services); 8.4(c) (2015 Kan. Ct. R. Annot. 672)
(engaging in conduct involving misrepresentation); and 8.4(g) (2015 Kan. Ct. R. Annot.
                                                28
672) (engaging in conduct adversely reflecting on lawyer's fitness to practice law), and it
supports the panel's conclusions of law. We adopt the panel's conclusions.


       The only remaining issue before us is the appropriate discipline for respondent's
violations. At the hearing before the panel, the office of the Disciplinary Administrator
recommended that respondent be suspended from the practice of law in the state of
Kansas for a period of 6 months. Respondent recommended he be disciplined by public
censure. The hearing panel agreed with the office of the Disciplinary Administrator in
recommending a 6-month suspension.


       At the hearing before this court, at which the respondent appeared, the
office of the Disciplinary Administrator recommended that respondent be
suspended from the practice of law in the state of Kansas for a period of 6 months.
Respondent stated that he was not opposed to a 6-month suspension. This court is
not bound by the recommendations of the Disciplinary Administrator or the
hearing panel. In re Mintz, 298 Kan. 897, 911-12, 317 P.3d 756 (2014). The
hearing panel's recommendations are advisory only and do not prevent us from
imposing greater or lesser sanctions. Supreme Court Rule 212(f) (2015 Kan. Ct. R.
Annot. 369); see In re Kline 298 Kan. 96, 212-13, 311 P.3d 321 (2013). After
careful consideration, the court holds that a greater sanction is appropriate under
the circumstances. The uncontested findings demonstrate respondent committed
multiple acts of professional misconduct, the most troubling being: (1) He engaged
in conduct involving dishonesty, fraud, deceit, or misrepresentation. KRPC
8.4(c). Here, the respondent misrepresented information when he
communicated with Donald Missey and Bill Metzler and in his proposed
covenant not to sue. Specifically, the respondent claimed that he represented
50 other landowners when he did not. (2) He engaged in multiple acts of
conduct that adversely reflect on his fitness to practice law. KRPC 8.4(g).
                                             29
First, the respondent drafted the covenant not to sue. In that covenant, the
respondent included a provision to permanently dispose of any and all
documentation, records, recordings, witness statements, personal contact
information for potential litigants, research, and all other forms of discovery as
it pertains to evidence which could be used by his clients and others against
defendants in a lawsuit of any nature. The respondent's offer to destroy
evidence is conduct which adversely reflects on his fitness to practice law.
Second, the respondent offered to settle his claims by having WCH wire
transfer $1.9 million dollars to an offshore account. The respondent stated that
he wished to have the money transferred to the offshore account as a form of
"asset protection." The respondent, however, denied that he was attempting to
avoid paying taxes on the money. The respondent was unable to offer any
legitimate explanation for "asset protection." Based on all the evidence, it was
reasonable for the hearing panel to conclude that the respondent was
attempting to avoid paying taxes on the money he hoped to get from WCH.


      The respondent refuses to acknowledge the wrongful nature of his
conduct, particularly as it pertains to the covenant not to sue. We rarely see
such behavior unaccompanied by any misgivings that reflects so poorly on our
profession. We find his conduct, which ultimately evolved into a scheme of
bribery and extortion, to be of such a serious magnitude and unconscionable
nature that an indefinite period of suspension is warranted. If not fully
accepting and appreciating that falsely claiming to the representation of over
50 litigants and offering to destroy all evidence that could be used on their and
others' behalf in exchange for wiring $1.9 million to an offshore account is
wrongful, nothing short of the action we are taking today will adequately
protect the public.


                                           30
                              CONCLUSION AND DISCIPLINE

       IT IS THEREFORE ORDERED that Kerry Dale Holyoak be indefinitely suspended
from the practice of law in the state of Kansas, in accordance with Supreme Court Rule
203(a)(2) (2015 Kan. Ct. R. Annot. 293), as of the date of this order.


       IT IS FURTHER ORDERED that respondent shall comply with Supreme Court Rule
218 (2015 Kan. Ct. R. Annot. 401), and in the event respondent seeks reinstatement, he
shall comply with Supreme Court Rule 219 (2015 Kan. Ct. R. Annot. 403).


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.




                                            31